Citation Nr: 0827234	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for back strain.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1966 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran failed to appear for a hearing before the Board 
in March 2007. 

The issue of entitlement to an increased evaluation for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with chronic sinusitis during 
service.    

2.  Post-service medical records demonstrate continued 
sinusitis symptomatology and diagnoses of sinusitis.

3.  The competent medical evidence of record does not relate 
the veteran's current back disability to service. 


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for back strain is not warranted.  38 
U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F..R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007).  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004)
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his service connection 
claims and informed the veteran what information VA would 
attempt to obtain on his behalf and what information VA would 
assist him in obtaining.  This notice complied with the 
timing requirements of Pelegrini, as it was provided prior to 
the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining evidence pertaining to the claims being decided.  
The relevant evidence, including service medical records and 
post-service VA and private medical records, has been 
obtained.  The veteran has not identified any outstanding 
evidence pertinent to these claims.  The veteran has been 
afforded VA examinations, from which medical opinions have 
been obtained.

Under these circumstances, the Board finds that the duty to 
assist has been satisfied with regard to the claims of 
entitlement to service connection for a back condition and 
service connection for sinusitis. 

II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Sinusitis

The veteran had active duty service from July 1976 to April 
1976.  No sinus conditions were noted upon entrance in June 
1966.    

In May 1973, the veteran was seen in sick call with 
complaints of sinus ache and cold.  He reported a productive 
cough, headache and purulent drainage.  An impression of 
sinusitis was noted.  The veteran was seen gain in May 1974 
with a complaint of sinus congestion.  

Entries in the service medical records in February 1976 noted 
findings of left and right maxillary sinusitis.  

A March 1976 entry in the service medical records noted 
persistent maxillary sinusitis.  A March 1976 x-ray report 
noted that the left  maxillary sinus remained opaque, and 
mucous membrane thickening was noted in the right maxillary 
sinus.  

The veteran had a separation examination in April 1976.  The 
findings of the April 1976 separation examination included 
chronic maxillary sinusitis.

Post-service medical records reflect diagnoses of and 
treatment for sinusitis from 1977 to the present.  Private 
medical records from Dr. D.H., M.D., dated from 1977 to 1991, 
reflect diagnosis and treatment of recurrent maxillary 
sinusitis.  

At a September 2003 VA examination, the veteran reported a 
history of sinus infections once or twice a year.  The 
veteran reported that his sinus infections occurred once or 
twice a year and lasted about one week.  He reported 
occasionally taking antibiotics for treatment.  The examiner 
noted that the veteran had no current symptoms at the time of 
the examination and was taking no medication.  The examiner's 
impression was a history of recurring sinusitis, with 
currently normal examination.  

As noted above, under Savage, the evidence must show that (1) 
the veteran had a chronic disease in service, or during an 
applicable presumptive period, and (2) that the veteran 
currently has the same condition.   The evidence in this case 
shows that the veteran was diagnosed with chronic sinusitis 
during service and has had ongoing treatment for sinusitis 
since service.  The Board therefore concludes that service 
connection for sinusitis is warranted.  




B.  Back strain

As explained above, a claim for service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra..

Medical records reflect a current diagnosis of mild scoliosis 
and spondylosis of the lumbar area.  Thus, the first Hickson 
requirement that of a current disability, is satisfied.

With regard to the second Hickson requirement, in-service 
incurrence of a disease or injury, service medical records 
show complaints of and treatment for low back pain.  The 
veteran sought treatment for low back pain in January 1971.  
He reported low back pain for four days since playing 
volleyball.  Examination noted full range of motion except 
for forward flexion.  A complaint of intermittent lumbosacral 
pain was noted in October 1971.  Service medical records show 
that the veteran sought treatment for low back pain in 
November 1972 and in January 1973.  The report of the April 
1976 separation examination did not note any complaints or 
findings of a back condition.

While there is evidence in this case of a current disability 
and in-service complaints of back pain, the final Hickson 
requirement of a medical nexus to service is not satisfied in 
this case.  

The veteran had VA examinations in September 2003 and 
December 2003.  

In September 2003, a VA examiner diagnosed chronic low back 
pain, status post L3-4 discectomy but did not provide an 
opinion regarding whether such disability is related to 
service.  

The veteran underwent another VA examination in December 
2003.  A report of that examination reflects that the 
examiner reviewed the claims file and interviewed the 
veteran.  The examiner discussed the veteran's in-service 
history of treatment for back pain and lumbar strain.  It was 
noted that the veteran continued to have progressive pain and 
left leg pain after separation.  The veteran had a 
laminectomy and discectomy in 1997.  The veteran reported 
that he had good relief from this surgery but still had to 
watch his back if he stretched or did heavy lifting, as he 
would get low back pain.  

The examiner diagnosed spondylosis of the lumbar area.  The 
examiner noted prominent degenerative disc at L4-5 and L5-S1.  
The examiner opined that the current back injury is not 
related to service.  The examiner stated that the veteran's 
initial injury was a soft tissue injury.  The examiner opined 
that, even though the veteran had continued pain, his surgery 
was some 20 years after separation.  The examiner opined that 
the disc protrusion occurred from general wear and tear and 
would not be related to the veteran's soft tissue injury in 
1971.  

Given the foregoing, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for a back condition.  A VA examination 
found no causal relationship between the veteran's in-service 
complaints of back strain and the current disability.  The 
veteran has not submitted any medical evidence that relates 
his current back disability to service.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back condition, the claim must 
be denied.


ORDER


Service connection for sinusitis is granted.

Service connection for a back condition is denied.  

REMAND

Additional development is necessary before the Board can 
decide the veteran's claim for an increased initial rating 
for service-connected bilateral hearing loss.  

The veteran's most recent VA audiological examination was 
performed in November 2005.  The veteran asserts that his 
hearing loss disability has worsened since that examination.  

The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the claimed 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Therefore, given the veteran's assertions, 
he should be afforded another VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to ascertain the current level 
of disability resulting from his service-
connected bilateral hearing loss.  The 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.

2.  Thereafter, readjudicate the claim on 
appeal based on all of the evidence of 
record.  If the disposition of the claim 
remains unfavorable, send the veteran and 
his representative a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


